IN a proceeding under the Workmen's Compensation Act, the claimant, plaintiff in error, displeased with the holding of the commission, instituted an action in the district court, where, October 1, 1934, judgment sustaining the commission was entered. The writ of error was sued out November 14, 1934. Defendants in error move to dismiss the writ, for that it was not timely procured.
[1, 2] It would seem, our previous pronouncements considered, that the motion must be granted. Lawrencev. Industrial Commission, 91 Colo. 179, 13 P.2d 261;General Chemical Co. v. Thomas, 71 Colo. 28, 203 P. 660. In the Lawrence case we examined section 106 of the Industrial Commission Act, as amended in 1931 (S. L. 1931, p. 825), and in the Thomas case the same section as originally enacted (S. L. 1919, p. 744, C. L. '21, § 4480), the sum of our determination being that the section operates as a short statute of limitations. One of the great purposes of the compensation act was to avoid the delay attending ordinary litigation. In the district court the trial is without a jury and upon the record returned by the commission (S. L. 1919, p. 744, § 105, C. L. '21, § 4479). Our inquiry is limited to law questions, and is summary, *Page 92 
the case to enjoy preference on the calendar (S. L. 1919, p. 744, § 108, C. L. '21, § 4482).
Let the order be that the writ of error is dismissed.
MR. CHIEF JUSTICE ADAMS and MR. JUSTICE CAMPBELL concur.